DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 28 are presented for examination.  Acknowledgement is made of preliminary amendment filed 12-13-2021.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-07-2022 have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 to 13, and 24 to 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 12 and 19 to 22 of U.S. Patent No. 11,196,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the prior art anticipate the claims of the instant invention thus, the claims of the prior art contain all the limitation of the instant application and are an obvious variation of the patent claims.  Therefore, the claims of the instant application are not patentably distinct from the patent claims and are rejected for obvious type double patenting.  
Claims 1 to 11 and 19 to 22 of patent # 11, 196, 511 B2 contains every element of claims 1, 4 to 13 and 24 to 27 of the instant application and as such anticipates claims 1, 4 to 13 and 24 to 27 of the instant application.   The claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
The table below shows the differences and similarities of independent claims (1 and 8) of patent 11,196, 511 and claims (1 and 10) of the instant application.  Dependent claims 4 to 9 and 11 to 13 are anticipated by dependent claims 2 to 7 and 9 to 11 respectively.  Claims 24 to 27 are anticipated by claims 19 to 22 and are rejected for obvious type double patenting.


US 11, 196, 511 B2
Instant application 17/521,659
1. A data processing method, comprising:
1. (Original) A data processing method, comprising:
obtaining a first data block, wherein the first data block is a data block obtained by dividing first optical path data;
obtaining a first data block from first optical path data;
adding clock simplified padding data and the first data block into a target information bit in a first data frame to form target data,
adding padding data and the first data block into a target information bit in a first data frame to form target data;
wherein the target information bit is an information bit that is preset in the first data frame and that is used to pad optical path data;

encoding the target data by using a first error correction encoding scheme to obtain a first code block that has a mapping relationship with the first data frame,
encoding the target data to obtain a first code block; and
wherein the first error correction encoding scheme matches a frame structure of the first data frame; and

sending the first code block.
sending the first code block.




8. A data processing method, comprising:
10. (Original) A data processing method, comprising:
receiving a first code block that has a mapping relationship with a first data frame; 
receiving a first code block;
decoding the first code block by using a first error correction decoding scheme to obtain target data,
 decoding the first code block to obtain target data; and
wherein the first error correction decoding scheme matches a frame structure of the first data frame; and 

removing clock simplified padding data from the target data to obtain a first data block.
removing padding data from the target data to obtain a first data block.



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 to 3, 9, 15 to 17 and 23 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Khotimsky (2015/0381313 A1).
Claims 1 and 15:
Khotimsky substantially teaches the claimed invention.  Khotimsky teaches a method and an apparatus for transmitting and receiving data in a passive optical network, the method comprising the steps of: an XGTC frame (210) being partition into 627 data blocks, each having 216 bytes (see fig. 2 and par. 0041).  Khotimsky teaches that for each data block, parity blck 230 is added to form code-words (240) and forming data frame (260) (see fig. 2 and par. 0041).  
Khotimsky further teaches that for the 627 data blocks, a padding (330) is added to generate a code word and the physical data frame is formed having a 627 code-words that includes the data block and padded data, which reads on “adding padding data and the first data block into a target information bit in a first data frame to form target data” (see fig. 3 and par. 0042).     Khotimsky teaches that a FEC encoder encodes the data block including the padded data (see fig. 6 and par. Par. 0046 et seq).  
Khotimsky discloses that the data frame once encoded is outputted or transmitted to the ONUs (120) (see par. 0049).  As to the other limitations of the claims, Khotimsky teaches that the encoder of a transmitting end includes an encoder controller (630) (“processor”) connected to a data input device (620) that provides temporary storage for the received data (see par. 0046).  Khotimsky teaches that in a receiving end a RAM is coupled to a decoding controller for storing the received data (see fig. 7 and par. 0051).  
As per claims 2 to 3, 16 and 17, Khotimsky discloses dividing the received data into 627 data blocks and encoding the data based on a FEC coding scheme (see par. 0041 and 0046). 
As per claims 9 and 23, Khotimsky teaches that FEC is a well-known technique to improve reliability of data communication and in a passive optical network improves bit error rate wherein a high-redundancy FEC doe is used to reduce BE, which reads on “wherein the first error correction encoding scheme comprises: staircase forward error correction encoding or interleaved cyclic error correction encoding (see par. 0014).  

Claims 10 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakanishi et al. (USPAP 2017/0262212)
Claim 10:
Nakanishi teaches a data processing unit (30) of a memory controller (3) comprising, an input unit (41) reading a code-word (“first code block”) from a page of the NAND (10) that corresponds to the physical address, which reads on “receiving a first code block” (see fig. 1 and par. 0079).   Nakanishi teaches that a decoding unit (42) receives the read code-word performing error correction decoding on the read code-word and outputting the decoding data to a padding data removing unit (45) (see par. 0079).  
Nakanishi teaches that the padding data removing unit removes padding data based on a determination process (see par. 0081).  Nakanishi teaches that when the read data is compressed, the padding data removing unit removes the padding data and the first two bits of data based on a compression flag and a determination process.  Nakanishi teaches that the decompression unit restores the input data received from the padding data removing unit to the original data (“obtain a first data”) (see par. 0083).

Claim 24:
Nakanishi teaches a data processing unit (30) of a memory controller (3) comprising, an input unit (41) (“receiver”) reading a code-word (“first code block”) from a page of the NAND (10) that corresponds to the physical address, which reads on “receiving a first code block” (see fig. 1 and par. 0079).   Nakanishi teaches that the NAND is coupled to the controller of the memory system and stores user data and management information (see par. 0032).  
Nakanishi teaches that a control unit (20) (“processor”) functions as a main control for the memory controller performing various management functions (see par. 0035 et seq.).   Nakanishi teaches that a decoding unit (42) receives the read code-word performing error correction decoding on the read code-word and outputting the decoding data to a padding data removing unit (45) (see par. 0079).  
Nakanishi teaches that the padding data removing unit removes padding data based on a determination process (see par. 0081).  Nakanishi teaches that when the read data is compressed, the padding data removing unit removes the padding data and the first two bits of data based on a compression flag and a determination process.  Nakanishi teaches that the decompression unit restores the input data received from the padding data removing unit to the original data (“obtain a first data”) (see par. 0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being obvious over Nakanishi et al. in view of Farhoodfar et al.  (USPAP 2012/0266051).
As per claims 13 and 27, Nakanishi fails to specifically teach the FEC decoding process is a staircase decoding process; however, Farhoodfar in an analogous art teaches that a FEC coding process can be a staircase coding process for processing large data frames (see par. 0023 et seq.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the FEC decoding process of Nakanishi by substituting a staircase decoding process of Farhoodfar because Farhoodfar discloses staircase coding is a type of FEC coding for processing large data frames.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method and an apparatus for coding large data frames using a staircase coding process as taught by Farhoodfar (see par. 0024).

Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being obvious over Johnston et al. (USP 9178713).
Claims 14 and 28:
Johnston substantially teaches the claimed invention.   Johnston teaches an optical line termination in a passive optical network method and an apparatus comprising: an integrated circuit that is a GPON (404) (gigabit passive optical network) chip coupled to an external device (see col. 14, lines 42 to 50).  Johnston teaches that the GOPN chip incudes an encapsulation method GEM frames from the ONT’s (optical line termination) (104) or ONU’s (optical network unit) (106), which reads on “encapsulate low -rate data into optical path data” (see col. 5, lines 15 to 19).  
Johnston teaches that the GPON chip includes an internal processor (512) that controls the downstream transmission and processes sensitive data (see col. 15, line 65 to col. 16 line 55).  Johnston teaches that the GPON chip is coupled through an SoC interface to an external system on chip (SoC) (402) comprising a memory (410) for storing management data (see col. 14, lines 5 et seq.).    Johnston teaches that the GPON chip includes a receiver (504) having a FEC engine (528 & 564) for encoding the frames based on the FEC field (see col. 17, lines 31 to 35 and col. 19, lines 6 to 20).
Johnston teaches that the encoded data is transmitted in an upstream transmission process (see col. 17, line 35 to 50 and col. 19, lines 18 to 21).  Johnston fails to specifically teach the novel element of encoding according to Reed Solomon code to obtain first interface data; however, these teachings are obvious to the teachings of Johnston because Johnston teaches that the encoding is a forward error correction encoding and different optoelectronic interfaces may be used for GTC frame format wherein the receiver conforms to transmission format used by the ONT/ONU (104 106) (see col. 18, line 29 et seq.).  Johnston also teaches that the GPON chip is capable of passing data in and out of the chip to a larger external memory through a distributed DMA interface (510) (see col. 20, lines 11 to 25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Johnston would have comprise the limitation of “encode the first optical path data by using Reed Solomon forward error encoding to obtain first interface data” because Johnston teaches a method and an apparatus for passing data effectively between a large external memory and a GOPN chip utilizes a interface that receives data encoding according to a forward error correction format.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method and an apparatus for communicating optical data between an external memory and GPON chip as taught by Johnston (see col. 20, lines 12 et seq.).


Allowable Subject Matter
Claims 4 to 8, 11 to 12, 18 to 22, 25 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hotchkiss et al.,	(USPAP 2016/0156997) discloses an optical transceiver method and apparatus for managing a plurality of optical channel transport unit link layer (OTUk) comprising: A G.709 encoder/decoder with forward error correction capability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112